EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with NATHAN J. DEVRIES (Reg. No. 65,842) on 05/31/2022.

The claims have been amended as follows (underlined details are added, details in the [ ] are removed): 

Claim 1-9 (cancelled).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 10 recites a method of evaluating performance of a first and second sensors disposed on an object at respective first and second candidate location, the performance pertaining to effectiveness for determining a location of a portable device relative to the object, the method comprising: 
communicating wirelessly between the portable device and the first sensor at a first position; 
obtaining at least one first range measurement with respect to communications between the portable device and the first sensor at the first position; 
communicating wirelessly between the portable device and the second sensor at the first position; 
obtaining at least one second range measurement with respect to communications between the portable device and the second sensor at the first position;
 communicating a directive to a movable body to move the portable device from the first position to a second position; 
communicating wirelessly between the portable device and the first sensor at the second position; 
obtaining at least one third range measurement with respect to communications between the portable device and the first sensor at the second position; 
communicating wirelessly between the portable device and the second sensor at the second position; 
obtaining at least one fourth range measurement with respect to communications between the portable device and the second sensor at the second position; and 
ranking the performance of the first and second sensors at the respective first and second candidate locations.

Claim 17 recites a system for evaluating performance of first and second sensors disposed on an object at respective first and second candidate locations, the performance pertaining to effectiveness for determining a location of a portable device relative to the object, the system comprising: 
a movable body operably coupled to the portable device, the movable body being configured to position the portable device in accordance with a position directive; 
a control system configured to obtain first samples pertaining to communications between the portable device and the first sensor at a first position, the control system configured to obtain second samples pertaining to communications between the portable device and the second sensor at the first position; 
the control system configured to obtain third samples pertaining to communications between the portable device and the first sensor at a second position, the control system configured to obtain fourth samples pertaining to communications between the portable device and the second sensor at the second position; 
wherein the control system is configured to communicate the position directive to the movable body to change a position of the portable device from the first position to the second position; and 
the control system configured to rank a performance of the first and second sensors at the respective first and second candidate locations.

The related prior art does not anticipate or render obvious the invention above:
Nishida (20170232974 A1) discloses a drive assistance system comprising an onboard device mounting on a vehicle and a center. Either the onboard device or the center includes an evaluation portion that evaluates a detection performance of the sensor based on the sensing information. The center includes a region specification portion that specifies a decrease region where the detection performance of the sensor decreases, the decrease region specified by the detection performance, based on the sensing information, and the decrease region specified by a position at which the sensing information has been detected (abstract, Fig. 6, ¶0077-0081, Fig. 10-11, and ¶0098). However, the reference is silent on details about (1) obtaining at least one first and third range measurement with respect to communications between the portable device and the first sensor at the first and second position; obtaining at least one second and fourth range measurement with respect to communications between the portable device and the second sensor at the first and second position ranking the performance of the first and second sensors at the respective first and second candidate locations (recited in claim 10) and (2) a control system configured to obtain first samples pertaining to communications between the portable device and the first sensor at a first position, the control system configured to obtain second samples pertaining to communications between the portable device and the second sensor at the first position and obtain third samples pertaining to communications between the portable device and the first sensor at a second position, the control system configured to obtain fourth samples pertaining to communications between the portable device and the second sensor at the second position and rank a performance of the first and second sensors at the respective first and second candidate locations (recited in claim 17).
Katsuta et al. (WO 2021075210 A1) discloses  sensor performance evaluation system is provided with: a recording unit (5) in which, with respect to each of a plurality of ground-installed objects (1) installed beside a track (9) on which a vehicle (8) equipped with an external sensor (3) of a track transportation system travels, an installation position of the ground-installed object (1) and an installation identifier of the ground-installed object (1) are recorded; an installed object recognition unit (4) that identifies the installation identifier on the basis of external sensor information including information detected by the external sensor (3), and recognizes the ground-installed object corresponding to the installation identifier with reference to the recording unit (5); and a detection distance calculation unit (6) that calculates a detection distance of the external sensor (3) (Abstract, Fig. 1, and Fig. 3). However, the reference is silent on details about (1) and (2).
Wu et al. (US 9964468 B1) discloses an analysis application is used to optimize sensor placement by implementing a two-part optimization solution procedure, involving generating a contribution database, and determining an optimized sensor location set using the contribution database (abstract, Fig. 3, and col. 7 ln 59 – col. 8 ln 65). However, the reference is silent on details about (1) and (2).

As discloses above, none of the prior art anticipate the invention of claim 10 and 17 regarding to (1) and (2). The above references, in combination, do not render obvious the claimed invention regarding to details about (1) and (2). Therefore, claims 1, 17 and their dependent claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571) 270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643